Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 2/28/22, with respect to claims 1-7, 10, 12-16 and 18-20 have been fully considered and are persuasive.  The rejection of claims 1-7 of 10, 12-16 and 18-20 has been withdrawn. 
The indicated allowability of claim 17 is withdrawn in view of the newly discovered reference(s).  Rejections based on the newly cited reference(s) Toshiaki et al JP-H11664863 follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim et al US 2019/0227368 in view of Nakabayashi JP 9-22022 and further in view of Toshiaki et al JP-H11664863.
Regarding claim 17, Sim teaches a display device, having a display side, comprising: a first substrate (fig. 7 113) having a first surface and a second surface, wherein the first surface is closer to the display side than the second surface; and a second substrate (111) disposed opposite the first substrate, wherein the second surface is located between the first surface and the second substrate, and an area of the first substrate is greater than an area of the second substrate in a top view direction (see fig. 4).  Sim does not teach the first substrate has a side surface, and the side surface comprises a chamfered structure.  Nakabayashi teaches a first substrate (fig. 3 20) has a side surface, the side surface comprises a chamfered structure (see fig .3) and [0015] for reducing a non-display area (see [0001]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Sim in view of Nakabayashi to reduce the non-display area.
Sim et al and Nakabayashi teach all the claimed features  of claim 17 except that the roughness of the first portion is different from the roughness of the third portion. Toshiaki et al teaches that adhesive power of an adhesive holding opposing substrates of a LCD is improve by roughening the side surfaces of the substrates where the adhesive is to be applied to increase the contact surface area between the adhesive and the substrates (see abstract). Further, it is common practice to those of ordinary skill in the art to roughen the surface areas of elements to be adhered together by an adhesive. Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the invention to roughen the surfaces of the second and third portions of the first substrate in order to improve the adhesive bonding of the of the adhesive material provided on the second and third portions.
	
Allowable Subject Matter
Claims 1-7, 10, 12-16 and 18-19 allowed.



Allowable Subject Matter
Claim 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871